Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 11, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  148981(74)(76)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 148981
  v                                                                 COA: 319642
                                                                    Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motion of the American Civil Liberties Union of
  Michigan to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  September 2, 2020, is accepted for filing. On further order of the Chief Justice, the motion
  of the ACLU of Michigan to participate in oral arguments is GRANTED. The ACLU of
  Michigan shall have five minutes of argument time separate from that of the parties.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 11, 2020

                                                                               Clerk